Citation Nr: 0214052	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  98-12 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include, on an extraschedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(2) (2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1973.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The evidence shows that the veteran is employed as a 
truck driver.

3.  The veteran's disabilities do no preclude him from 
engaging in substantially gainful employment.


CONCLUSION OF LAW


The criteria for a permanent and total rating for nonservice-
connected pension purposes have not been met.  38 U.S.C.A. §§ 
1502, 1521, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.2(f), 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his claim.  

In this regard, additional development was undertaken by the 
Board with respect to development of the veteran's claim in 
June 2002.  In a letter to the veteran from the Board, dated 
in June 2002, it was requested that the veteran provide a 
statement concerning his current work history on the enclosed 
VA Form 21-4138, Statement in Support of Claim, and to return 
the form within thirty days.  The veteran did not respond to 
the Board's request.  

Further, in rating decisions, the June 1998 Statement of the 
Case, June 1998 March 1999 and September 2001 Supplemental 
Statement of the Cases and VA letters, the veteran was 
informed of the reasons and bases for the VA decisions, the 
pertinent laws and regulations, the information and evidence 
necessary to substantiate his claim of entitlement to a 
permanent and total disability rating for pension purposes, 
and the assistance the VA would provide in this regard.  

In addition, the veteran canceled his opportunity for a 
hearing at the RO in Des Moines, Iowa before a Member of the 
Board. 

Under the circumstances of this case, the Board finds that 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) have been met.  Therefore, as the VA duty to assist 
and the notification requirements have been met, there is no 
prejudice to him in the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

When the veteran initially filed his claim for nonservice-
connected pension benefits in February 1998, he indicated 
that he was unable to work because of severe depression, that 
he had last worked in April 1997, that he had lost nine 
months from his employment, and had two years of college 
education.

VA and private medical reports, dating from 1998-2000, 
reflect that when examined by a private physician in October 
1994, the veteran indicated that he had injured his lower 
back during employment as a slicer-operator at a meat 
manufacture.  VA outpatient and examination reports, dated in 
February and May 1998, reflect that the veteran was 
unemployed.  However, the VA examiner in May 1998 concluded 
that the veteran did not meet the criteria for a permanent 
total disability pension because his depression was slowly 
improving with the first trial of medication.  VA outpatient 
reports, dated in September and October 2000, reflect that 
the veteran was gainfully employed as a truck driver.  In 
view of the evidence that the veteran was employed as a truck 
driver, the Board sent the appellant a letter in June 2002, 
and requested that he provide a statement concerning his 
current work history since April 1997.  However, the veteran 
did not respond to the Board's request.  

When the veteran filed his claim for pension benefits in 
February 1998, he asserted that his disabilities, primarily 
his depression, were severe enough to entitle him to a 
permanent and total disability rating for nonservice-
connected pension purposes.  To qualify for a permanent and 
total rating for pension purposes under 38 U.S.C.A. § 1521, a 
veteran must have served during a period of war for a 
requisite period of time, and be permanently and totally 
disability.  See 38 C.F.R. § 3.3(a)(3); Grantham v. Brown, 8 
Vet. App. 228, 234 (1995); Brown (Clem) v. Derwinski, 2 Vet. 
App. 444, 446 (1992).  Once these criteria are met, a 
determination is made as to income before benefits are paid, 
but such a question is not before the Board in the present 
appeal.
"Determinations of permanent total disability for pension 
purposes [are] based on nonservice-connected disability or 
combined nonservice-connected and service-connected 
disabilities not the result of willful misconduct. 38 C.F.R. 
§ 3.314(b)(2).

The veteran in the instant case served on active duty for a 
period of ninety (90) days or more during a period of war.  
38 U.S.C.A. §§ 101(11), (29) (West 1991 & Supp. 2002); 
1521(a), (j)(1). Therefore, what remains to be determined is 
whether his disabilities cause him to be permanently and 
totally disabled. In this regard, a veteran is permanently 
and totally disabled if he or she suffers from a disability 
that would render it impossible for the average person to 
follow a substantially gainful occupation, and it is 
reasonably certain that such disability will continue 
throughout the life of the veteran.  38 U.S.C.A. § 1502(a); 
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992). VA 
regulations describe the requirements for permanent and total 
disability. 38 C.F.R. § 3.340(b).  Additional rating criteria 
for permanent and total disability ratings for pension 
purposes appear in 38 C.F.R. § 3.342.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  First, the veteran may establish, by use of the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities, that he or she has a lifetime impairment, which 
is sufficient to render it impossible to follow a 
substantially gainful occupation.  This standard is outlined 
in 38 U.S.C.A. § 1502(a)(1), 38 C.F.R. §§ 3.340(a), 4.15. 
This process requires rating and then combining each 
disability under the appropriate diagnostic codes to 
determine whether the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.

A second method by which total disability for pension 
purposes may be shown, absent a combined 100 percent 
schedular evaluation, is to prove that the veteran in 
question (as opposed to the average person) experiences a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. § 
1502, 1521(a); 38 C.F.R. § 4.17.  Full consideration must be 
given to unusual physical or mental effects in individual 
cases. 38 C.F.R. § 4.15.  Under this analysis, percentage 
requirements are set forth under 38 C.F.R. § 4.16, which 
require that if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined disability rating to at least 70 
percent.  A veteran who meets these criteria (and the 
disability is permanent in nature and the veteran is unable 
to secure and follow substantially gainful employment by 
virtue of such disability) is considered permanently and 
totally disabled.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the schedular criteria for permanent and total disability 
under the above-noted percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if he or she is found to be 
unemployable "by reason of his or her disability(ties), age, 
occupational background, and other related factors."  
38 C.F.R. § 3.321(b)(2).

The question of whether the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16 need not be addressed in 
light of the Board's finding that the veteran is employed 
full time in a substantially gainful occupation.  As noted 
previously, VA outpatient reports, dated in September and 
October 2000, reflect that the veteran was employed as a 
truck driver.  As noted previously in this decision, the 
veteran was provided an opportunity to provide the Board with 
an revised account of his employability status in June 2002 
but he did not respond. 

Interestingly, in the case of Faust v. West, 13 Vet. App. 342 
(2000), the United States Courts of Appeals for Veterans 
Claims (formally known as the United States Court of Veterans 
Appeals) stated that based on the facts in that case (which 
pertained to a reduction of a rating of total disability 
based on individual unemployability), "where the veteran 
became employed, as shown by clear and convincing evidence, 
at a substantially gainful occupation - i.e., one that 
provides annual income that exceeds the poverty threshold for 
one person...such employment constitutes, as a matter of law, 
a substantially gainful occupation."

The foregoing evidence showing that the veteran is gainfully 
employed as a truck driver shows that he does not meet the 
basic criteria for entitlement to a permanent and total 
disability evaluation as pension payments are available only 
to individuals who are unemployable.  As the disposition of 
this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER


A permanent and total disability rating for pension purposes 
is denied, to include consideration of 38 C.F.R. § 
3.321(b)(2) (2002).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

